UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 INGA AFANASIEVA, individually and as
 next friend to S.M., her minor child,

                Plaintiffs,

         v.                                               Civil Action No. 21-1881 (RDM)

 WASHINGTON METROPOLITAN AREA
 TRANSIT AUTHORITY,

                 Defendant.


                          MEMORANDUM OPINION AND ORDER

       At around 7:00 p.m. on December 6, 2019, Plaintiff Inga Afanasieva’s minor son, S.M.,

boarded a Metrobus Route 70 bus to travel home. During the ride, a man approached S.M. and

began an altercation that quickly escalated out of control. The encounter ended with the man

repeatedly punching and kicking S.M., stealing his iPhone, and then fleeing the bus, leaving

S.M. with a broken nose, broken jaw, and three broken teeth. To date, the assailant has not been

apprehended.

       Plaintiff Afanasieva brings this action individually and as next friend to her son against

the Washington Metropolitan Area Transit Authority (“WMATA”), alleging that WMATA—

which operated the bus where the attack occurred—negligently breached the duty of care it owed

to S.M. as a passenger. WMATA has moved to dismiss the complaint for lack of subject-matter

jurisdiction and failure to state a claim. For the following reasons, the Court concludes that it

has jurisdiction over Plaintiffs’ claim that the driver of S.M.’s bus negligently failed to intervene

to prevent harm to S.M. and that Plaintiffs have plausibly alleged the elements that claim. With

respect to Plaintiffs’ other negligence claims, however, the Court concludes that WMATA’s
sovereign immunity bars suit. Accordingly, the Court will GRANT in part and DENY in part

WMATA’s motion to dismiss, Dkt. 12.

                                      I. BACKGROUND

       Plaintiffs’ complaint alleges the following facts, which the Court accepts as true for the

purpose of assessing the motion to dismiss. Gordon v. U.S. Capitol Police, 778 F.3d 158, 163–

64 (D.C. Cir. 2015).

       At around 7:00 p.m. on December 6, 2019, Plaintiff S.M., who at the time was 15 years

old, boarded a northbound Route 70 bus near 7th Street and Pennsylvania Avenue, Northwest.

Dkt. 3-1 at 11 (Compl. ¶ 19). S.M. sat near the back in a two-person seat on the bus’s elevated

platform. Id. S.M. sat next to the window and placed his bag on the empty seat next to him. Id.

Some time later, two men who appeared to be in their “late teens or early twenties” boarded the

bus near Georgia Avenue. Id. (Compl. ¶ 20). The men did not pay the required fare and walked

to the back of the bus, where they began to interact with a group of high-school-aged girls who

were seated behind S.M. Id.

       After a few minutes, one of the men walked over to S.M., “stood over” him, and

indicated that he wanted to sit next to him, even though there were “a number of empty seats

throughout the bus.” Id. (Compl. ¶ 21). S.M. moved his bag and allowed the man to sit. Id.

The man then began to question S.M. about his iPhone and asked S.M. whether he would sell it.

Id. at 12 (Compl. ¶ 21). When S.M. refused, the man “became more aggressive with his

questions.” Id.

       At this point, the group of girls sitting behind S.M. “began to antagonize” S.M. and

“encourage the man to escalate his actions.” Id. (Compl. ¶ 22). The group grew so loud,

Plaintiffs allege, that “everyone on the bus could hear the commotion.” Id. The man then “tried



                                                2
to take off [S.M.]’s glasses,” prompting S.M. to “push[] the man’s hand away.” Id. Undeterred,

the man responded by “dumping a bag of potato chips on [S.M.]’s head,” while the girls

“laughed and cheered the man on.” Id. The man then attempted to take S.M.’s glasses a second

time. Id. (Compl. ¶ 23). When S.M. slapped his hand away, the man “punched [S.M.] in the

side of the head” and then repeatedly “kick[ed] and punch[ed] [S.M.] while [S.M.] ducked down

and tried to protect himself.” Id. (Compl. ¶¶ 23–24).

         After the attack, the man grabbed S.M.’s iPhone, and he and his companion attempted to

forcefully exit the bus, at first “throwing themselves at the back door” before “mov[ing] to the

front of the bus and confront[ing] the bus driver,” who ultimately opened the doors and let the

men go. Id. (Compl. ¶¶ 25–26). To date, neither of the men has been identified. Id. (Compl.

¶ 26).

         The attack caused S.M. “serious physical injuries, pain and suffering, and additional

emotional harm.” Id. at 13 (Compl. ¶ 33). He sustained “a broken nose, broken jaw, and three

broken teeth;” “suffers from nightmares;” and is now “terrified to ride public transportation.” Id.

at 13–14 (Compl. ¶ 33).

         In their complaint, Plaintiffs allege that the entire altercation between S.M. and his

assailant “occurred . . . in the direct view of the operator of the bus, who was acting in her

capacity as an agent, servant, and/or employee of Defendant WMATA.” Id. at 12 (Compl. ¶ 27).

According to Plaintiffs, “[t]he driver ignored the disturbance and did not take any action to

address the situation or prevent harm to [S.M.], in direct dereliction of [WMATA’s]

responsibilities as a common carrier and in breach of the duty owed to [S.M.] as a passenger.”

Id. at 12–13 (Compl. ¶ 28). Specifically, Plaintiffs assert that the bus driver breached her duty to




                                                   3
S.M. by “fail[ing] to activate [the bus’s] silent alarm,” which would have alerted WMATA’s

central office and passers-by to contact the police. Id. at 13 (Compl. ¶¶ 30–32).

       Plaintiffs initiated this action in D.C. Superior Court on April 28, 2021, id. at 1, 8, and

served WMATA with process on June 15, 2021, id. at 1. On July 14, 2021, WMATA filed a

notice of removal, Dkt. 1; Dkt. 3 (Errata), in this Court pursuant to Section 81 of the WMATA

Compact, Pub. L. No. 89-774, § 81, 80 Stat. 1324, 1350 (1966) (codified at D.C. Code § 9-

1107.01(81)). See 28 U.S.C. §§ 1441(a); 1446(a). WMATA filed a motion to dismiss on August

16, 2021, arguing that WMATA’s sovereign immunity bars Plaintiffs’ suit; that the public duty

doctrine prevents Plaintiffs from asserting a negligence claim against WMATA; and that

Plaintiffs have failed plausibly to allege that WMATA owed S.M. a duty to intervene or

proximately caused his injuries. Dkt. 12. Plaintiffs filed their opposition to the motion on

October 14, 2021, Dkt. 14, and WMATA filed its reply on October 28, 2021. On November 19,

2021, WMATA filed a “Second Motion to Dismiss,” in which it sought to supplement its initial

motion with a request to dismiss Plaintiff Afanasieva’s claim for emotional distress damages.

Dkt. 16. Plaintiffs consented to WMATA’s requested relief on December 17, 2021, Dkt. 18,

and, accordingly, the Court granted WMATA’s motion, Dkt. 16, and dismissed that claim,

Minute Order (Dec. 20, 2021). Plaintiffs continue to oppose the basis for WMATA’s first

motion to dismiss, Dkt. 12, however, and that motion is now ripe for determination.

                                    II. LEGAL STANDARD

       When confronted with a motion to dismiss under both Rule 12(b)(1) and Rule 12(b)(6),

the Court must first consider whether it has subject-matter jurisdiction. Steel Co. v. Citizens for

a Better Env’t, 523 U.S. 83, 94–95 (1998). Federal courts are courts of limited subject-matter

jurisdiction and “possess only that power authorized by Constitution and statute.” Kokkonen v.



                                                 4
Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A motion to dismiss for lack of

jurisdiction under Rule 12(b)(1) may present a “facial” challenge or a “factual” challenge to the

Court’s jurisdiction. Hale v. United States, No. 13-1390, 2015 WL 7760161, at *3 (D.D.C. Dec.

2, 2015). A “facial” challenge to the Court’s jurisdiction “contests the legal sufficiency of the

jurisdictional allegations contained in the complaint.” Id. When framed in this manner, the

Court “accept[s] all well-pleaded factual allegations as true and draw[s] all reasonable inferences

from those allegations in the plaintiff’s favor” but does not “assume the truth of legal

conclusions.” Williams v. Lew, 819 F.3d 466, 472 (D.C. Cir. 2016) (quotation marks omitted).

In this sense, the Court must resolve the motion in a manner similar to a motion to dismiss under

Rule 12(b)(6). See Price v. Socialist People’s Libyan Arab Jamahiriya, 294 F.3d 82, 93 (D.C.

Cir. 2002). Alternatively, when a defendant presents a “factual” challenge to the Court’s

jurisdiction, the “factual allegations of the complaint are not entitled to a presumption of validity,

and the Court is required to resolve factual disputes between the parties.” Hale, 2015 WL

7760161, at *3. In assessing jurisdiction, “[t]he Court may consider the complaint, any

undisputed facts, and ‘the [C]ourt’s resolution of disputed facts.’” Id. (quoting Phoenix

Consulting Inc. v. Republic of Angola, 216 F.3d 26, 40 (D.C. Cir. 2000)). When a defendant

files a motion to dismiss for lack of subject-matter jurisdiction, the plaintiff ordinarily bears the

burden of establishing jurisdiction. Id. However, “a defendant claiming sovereign immunity in

a motion to dismiss ‘bears the burden of proving’ they qualify for it.” Broidy Cap. Mgmt. LLC v.

Muzin, 12 F.4th 789, 796 (D.C. Cir. 2021) (quoting Lewis v. Mutond, 918 F.3d 142, 145 (D.C.

Cir. 2019)).

       A motion to dismiss for failure to state a claim upon which relief can be granted under

Rule 12(b)(6) “tests the legal sufficiency of a complaint.” Browning v. Clinton, 292 F.3d 235,



                                                  5
242 (D.C. Cir. 2002). In evaluating a Rule 12(b)(6) motion, the Court “must first ‘tak[e] note of

the elements a plaintiff must plead to state [the] claim to relief,’ and then determine whether the

plaintiff has pleaded those elements with adequate factual support to ‘state a claim to relief that

is plausible on its face.’” Blue v. District of Columbia, 811 F.3d 14, 20 (D.C. Cir. 2015)

(alterations in original) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675, 678 (2009)). The

complaint, however, need not include “detailed factual allegations” to withstand a Rule 12(b)(6)

motion. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A plaintiff may survive a Rule

12(b)(6) motion even if “recovery is . . . unlikely,” so long as the facts alleged in the complaint

are “enough to raise a right to relief above the speculative level.” Id. at 555–56 (quotation marks

omitted). In assessing a Rule 12(b)(6) motion, the Court may consider only “the facts contained

within the four corners of the complaint, along with any documents attached to or incorporated

into the complaint, matters of which the court may take judicial notice, and matters of public

record.” Hamilton v. United States, No. 19-1105, 2021 WL 2809124, at *4 (D.D.C. July 6,

2021) (quotation marks and citations omitted).

                                         III. ANALYSIS

       WMATA advances three arguments in support of dismissal: first, that the Court lacks

subject-matter jurisdiction because WMATA has not waived its sovereign immunity with respect

to Plaintiffs’ claims; second, that the public duty doctrine bars Plaintiffs from asserting a

negligence claim against WMATA; and, third, that Plaintiffs fail plausibly to allege that

WMATA owed a duty to S.M. or proximately caused his injuries. For the reasons that follow,

the Court concludes that Plaintiffs have sufficiently alleged a failure-to-intervene claim based on

the actions of the bus driver in this case and that neither sovereign immunity nor the public duty

doctrine bars suit with respect to that claim. To the extent that the complaint raises additional



                                                  6
negligence claims based on WMATA’s broader duties to prevent and investigate disorderly

behavior on its bus routes, however, the Court concludes that those claims are barred by

sovereign immunity. Accordingly, the Court will grant in part and deny in part WMATA’s

motion to dismiss.

A.       Sovereign Immunity

         WMATA first argues that the case should be dismissed for lack of jurisdiction because

Plaintiffs’ claims are barred by sovereign immunity.1 Absent a lawful waiver or abrogation of

sovereign immunity, WMATA is immune from suit. As the D.C. Circuit has explained,

“WMATA . . . was created by an interstate compact among Maryland, Virginia, and the District

of Columbia, and [it] enjoys the Eleventh Amendment immunity of the two signatory states,” as

well as immunity conferred upon it by Congress. Barbour v. WMATA, 374 F.3d 1161, 1163

(D.C. Cir. 2004); see also Morris v. WMATA, 781 F.2d 218, 219 (D.C. Cir. 1986) (“WMATA’s

sovereign immunity exists because the signatories have successfully conferred their respective

sovereign immunities upon it.”). And “‘[a]lthough by its terms[,] the [Eleventh] Amendment

applies only to suits against a State by citizens of another State,’ the Supreme Court has

‘extended the Amendment’s applicability to suits by citizens against their own states.’”

Barbour, 374 F.3d at 1163 (quoting Bd. of Trs. of Univ. of Ala. v. Garrett, 531 U.S. 356, 362

(2001)). The sovereign immunity of the States—and, by extension, WMATA—is subject to

“two important exceptions,” however. Id. First, in an exercise of its power under Section 5 of

the Fourteenth Amendment, Congress may abrogate the Eleventh Amendment immunity of the

States. Id. Second, “a state may waive its immunity and consent to suit.” Id.




1
    WMATA brings only a facial challenge to the Court’s jurisdiction. See Dkt. 15 at 2.

                                                 7
        Only the second exception is at issue here. “The test for determining whether a State has

waived its immunity from federal-court jurisdiction is a stringent one.” Atascadero State Hosp.

v. Scanlon, 473 U.S. 234, 241 (1985). “Generally, [courts] will find a waiver either if the State

voluntarily invokes [the court’s] jurisdiction, . . . or . . . if the State makes a ‘clear declaration’

that it intends to submit itself to [the court’s] jurisdiction.” Coll. Savings Bank v. Fla. Prepaid

Postsecondary Educ. Expense Bd., 527 U.S. 666, 675–76 (1999) (citation omitted). As relevant

here, a court may also find a waiver when a “suability provision [is] attached to the

congressional approval of” a multistate commission created by interstate compact. Id. at 686;

see also Petty v. Tenn.-Mo. Bridge Comm’n, 359 U.S. 275, 279–80 (1959) (holding that States

had waived the sovereign immunity of a bi-state corporation created by an interstate compact in

which Congress had approved a “sue and be sued” clause); Edelman v. Jordan, 415 U.S. 651,

696 (1974) (Marshall, J., dissenting) (discussing Petty).

        The WMATA Compact contains a suability provision, which states:

        The Authority shall be liable for its contracts and for its torts and those of its
        Directors, officers, employees, and agent[s] committed in the conduct of any
        proprietary function, in accordance with the law of the applicable signatory
        (including rules on conflicts of laws) but shall not be liable for any torts occurring
        in the performance of a governmental function.

WMATA Compact § 80, 80 Stat. at 1350. In short, the Compact makes WMATA’s waiver of

sovereign immunity for torts contingent on the distinction between a “proprietary function[]” and

a “governmental function[].”

        In this context, the D.C. Circuit has employed a two-part test for distinguishing between

governmental and proprietary functions. Abdulwali v. WMATA, 315 F.3d 302, 304 (D.C. Cir.

2003). First, the Court asks whether the activity at issue is a “quintessential governmental

function, such as police activity.” Burkhart v. WMATA, 112 F.3d 1207, 1216 (D.C. Cir. 1997)

(quotations marks and alterations omitted). If the activity falls within this category, then
                                                    8
sovereign immunity bars the suit. Id. If not, the Court proceeds to step two, asking “whether the

activity is ‘discretionary’ or ‘ministerial,’” with sovereign immunity protecting only

discretionary actions. Id. (quoting Dant v. District of Columbia, 829 F.2d 69 (D.C. Cir 1987)).

Discretionary actions “involve[] judgment, planning, or policy decisions,” whereas ministerial

duties “involve[] enforcement or administration of a mandatory duty at the operational level,

even if professional expert evaluation is required.” Banneker Ventures, LLC v. Graham, 798

F.3d 1119, 1138 (D.C. Cir. 2015) (quoting KiSKA Constr. Corp., U.S.A. v. WMATA, 321 F.3d

1151, 1159 n.9 (D.C. Cir. 2003)). A ministerial duty is one for which “any statute, regulation, or

policy specifically prescribes a course of action for an employee to follow.” Id. (quoting KiSKA,

321 F.3d at 1159). Furthermore, if the law or policy leaves some choice about how to act to the

governmental employee, the action is a governmental function only if this “exercise of discretion

is grounded in social, economic, or political goals.” Id. (quoting KiSKA, 321 F.3d at 1159).

       In its opening brief, WMATA argues that Plaintiffs’ complaint implicates WMATA’s

police function—a quintessential government function—because Plaintiffs’ “entire cause of

action is premised on WMATA’s alleged failure to protect alleged patrons from criminal

activities of third parties.” Dkt. 12-1 at 4. As WMATA explains, Section 76 of the WMATA

Compact authorizes WMATA to “maintain a regular police force, to be known as the Metro

Transit Police, to provide protection for its patrons, personnel, and transit facilities.” Id. (quoting

D.C. Code § 9-1107.01(76(a))). Thus, WMATA explains, “the security or protection of

WMATA’s property or patrons is assigned to WMATA’s Metro Transit Police Department,” and

“[a]ny alleged failure to provide adequate security personnel or failure to prevent criminal

activity . . . is a challenge to WMATA”s police function.” Id.




                                                  9
       As support, WMATA invokes this Court’s decision in Gillot v. WMATA, 507 F. Supp.

454 (D.D.C. 1981). Gillot concerned an abduction that occurred at a parking lot owned and

maintained by WMATA. Id. at 455. The plaintiff alleged that WMATA was negligent in failing

adequately to protect her from the abduction. Id. Among other things, she challenged “the

adequacy of WMATA’s police protection,” specifically, “the absence of security personnel and

inadequate monitoring of the lot.” Id. at 457. The Court concluded that this claim was barred by

sovereign immunity because providing “police protection is a governmental function.” Id. Here,

WMATA asserts that, as in Gillot, Plaintiffs’ allegations of negligence all concern WMATA’s

supposed failure to prevent the attack on S.M. through the exercise of its police function, and

thus those claims are barred by sovereign immunity. Dkt. 12-1 at 5.

       For their part, Plaintiffs insist that the allegations of the complaint are not directed at

WMATA’s exercise of its police function, but rather at the duty of care that WMATA owed to

S.M. in his capacity as a consumer of WMATA’s mass public transit services—a proprietary

function. See Dkt. 14 at 4. Plaintiffs invoke WMATA v. O’Neill, 633 A.2d 834, 837–38 (D.C.

1993), which they claim resolves this matter. O’Neill dealt with facts similar to this case. The

plaintiff in O’Neill suffered physical injuries after fellow passengers attacked him on a WMATA

bus. Id. at 836. The plaintiff sued WMATA, alleging that the bus driver was negligent in not

following WMATA’s safety directives and in failing to take any action to stop the beating. Id. at

838. WMATA argued, as it does here, that the plaintiff’s complaint implicated its police

function as well as the bus driver’s discretionary judgment, and so sovereign immunity barred

his claim. The D.C. Court of Appeals disagreed. It rejected WMATA’s police-function

argument, explaining that “[j]ust because measures such as ordering a passenger to leave the bus

or triggering an alarm would have the effect of protecting passengers from criminal assaults does



                                                  10
not transform them into ‘police protection services.’” Id. at 839. And it further concluded that

the bus driver’s handling of disruptive conduct is not the kind of “discretionary” activity covered

by the Compact’s “governmental function” exception, because “[t]he acts (or inaction) of the bus

driver alleged” did not involve “quasi-legislative policy decisions which are discretionary in

nature,” but rather “conduct implement[ing] such . . . decision[s].” Id.

       O’Neill’s interpretation of WMATA’s suability provision is not binding on this Court.

Because WMATA was formed through a multistate compact approved by Congress, the scope of

WMATA’s sovereign immunity is a matter of federal law—not state law, see WMATA v. Ark

Union Station, Inc., 268 F. Supp. 3d 196, 210 (D.D.C. 2017) (citing Morris, 781 F.2d at 220 &

n.2), and federal courts do not defer to state court interpretations of federal law, Williams v.

Taylor, 529 U.S. 362, 377 (2000). The Court nevertheless finds O’Neill’s analysis persuasive as

applied to the facts of this case. Plaintiffs’ claims do not implicate a quintessential government

function like law enforcement or police work. Here, Plaintiffs do not allege that WMATA

should have deployed police officers or security guards to prevent the attack, nor that the bus

driver, or any other WMATA employee, should have arrested S.M.’s assailants or investigated

the attack. Rather, they invoke the “duty of reasonable care” that “WMATA, like any common

carrier, owes . . . to its passengers.” O’Neill, 633 A.2d at 837. Plaintiffs’ suit, in other words,

“d[oes] not require the driver to have acted as a police officer;” rather, the complaint “allege[s]

that [s]he failed to summon the police by the means available to h[er] and in which [s]he had

been instructed, or to take lesser steps such as ordering the [assailant] to stop [his] behavior or

leave the bus.” Id. at 839. A common carrier assumes a heightened duty to safeguard its

passengers from harm, but in so doing it does not take on a police function. Alerting the police




                                                  11
to criminal activity is not the same as exercising police powers to prevent or stop criminal

activity.

        Nor do Plaintiffs’ allegations concerning the bus driver’s failure to take any action to

prevent harm to S.M. involve the kind of “discretionary” decision-making that amounts to a

“governmental function” under the Compact. The D.C. Circuit has explained that, in this

context, “[d]iscretionary functions are those governmental actions and decisions” that are

“‘based on considerations of public policy’ and require[e] ‘an element of judgment or choice.’”

Abdulwali, 315 F.3d at 304 (quoting Berkovitz by Berkovitz v. United States, 486 U.S. 531, 536–

37 (1988)). “If any statute, regulation, or policy specifically prescribes a course of action’ for

[WMATA] to follow, then no discretion is involved, since [WMATA] has ‘no rightful option but

to adhere to the directive.’” Id. (quoting United States v. Gaubert, 499 U.S. 315, 322–23

(1991)). “In the absence of a prescribed course of action, [WMATA’s] decisions are

discretionary if they involve ‘political, social [or] economic’ choices.” Id. (quoting Burkhart,

112 F.3d at 1217). As was the case in O’Neill, Plaintiffs here base their negligence claim on the

bus driver’s alleged “fail[ure] to comply with . . . WMATA . . . policies,” Dkt. 3-1 at 15 (Compl.

¶ 43). These policies, Plaintiffs explain, “mandate[] that the bus driver ‘instruct [a disruptive

passenger] to stop any offending conduct’ and ‘ask him to leave the bus, but . . . not physically

eject him unless there is immediate danger.’” Dkt. 14 at 4 (quoting Whiteru v. WMATA, 258 F.

Supp. 3d 175, 187 (D.D.C. 2017)). The policy also mandates that “the bus driver activate the

silent alarm if he or she observes threats of bodily harm.” Id. at 5 (quoting Whiteru, 258 F. Supp.

3d at 187 (D.D.C. 2017)). Despite these policies, Plaintiffs allege, “[t]he operator of the bus at

issue failed to do either of the required actions,” and “the attack on SM was allowed to occur and

continue.” Id. Because Plaintiffs allege that the bus driver’s duty to act was grounded in a



                                                 12
WMATA policy that “prescribe[d] a course of action for an employee to follow” and did not

involve an “exercise of discretion grounded in social, economic, or political goals,” Banneker,

798 F.3d at 1143 (quotation marks omitted), the Court agrees that Section 80 of the WMATA

Compact waives WMATA’s sovereign immunity with respect to Plaintiffs’ negligence claim.

       In its reply brief, WMATA concedes that it “is not immune” from Plaintiffs claim “that

the bus operator was negligent for failing to activate a silent alarm or take other action in

response to the alleged assault on her son.” Dkt. 15 at 1. WMATA goes on to argue, however,

that Plaintiffs’ complaint contains other negligence claims against WMATA, and that those

remain barred by its sovereign immunity. Specifically, WMATA points to two allegations that,

it believes, implicate its “governmental function”: (1) that WMATA failed “to ensure that the . . .

Route 70 bus was safe” in a general sense, Dkt. 15 at 1 (quoting Dkt. 3-1 at 15 (Compl. ¶ 40));

and (2) that WMATA failed “‘promptly and properly [to] recognize, investigate, and otherwise

respond to’ the attack on [S.M.],” id. (quoting Dkt. 3-1 at 15–16 (Compl. ¶ 43)).

       The Court agrees with WMATA that, to the extent that these claims refer to WMATA’s

general responsibility to prevent and investigate incidents on its bus routes through the use of its

police force and through discretionary decisions about resource allocation and policy, they

implicate WMATA’s “governmental functions” and thus are barred by sovereign immunity.

Scrutinizing WMATA’s decisions in these spheres would inevitably involve “judicial ‘second-

guessing’ of ‘political, social, and economic decisions”’—the very risk that Section 80’s

“governmental function” provision is designed to prevent. Abdulwali, 315 F.3d at 305 (quoting

Sanders v. WMATA, 819 F.2d 1151, 1155, 1156 (quoting United States v. Varig Airlines, 467

U.S. 797, 814 (1984))). Accordingly, the Court concludes that it lacks subject-matter jurisdiction

over Plaintiffs’ claims concerning WMATA’s alleged failure to ensure that the Route 70 bus was



                                                 13
safe and to “promptly and properly recognize, investigate, and otherwise respond” to the attack

on S.M., but only to the extent that those allegations refer to failures of WMATA’s police

powers and policy-making functions. To the extent that they refer to the bus operator’s duty to

intervene, in the moment, to prevent foreseeable harm to S.M., however, the Court concludes

that WMATA has waived its sovereign immunity with respect to those allegations and they are

properly before the Court.

B.     Public Duty Doctrine

       WMATA next argues that the Court should dismiss the case under Rule 12(b)(6) because

the public duty doctrine shields WMATA from liability for Plaintiffs’ claims. The Court

disagrees. Under D.C. law, the public duty doctrine shields the District of Columbia and its

agencies from tort liability for “actions [taken] in the course of providing public services.” Hines

v. District of Columbia, 580 A.2d 133, 136 (D.C. 1990); see also D.C. Code § 5-401.02

(ratifying “the interpretation and application of the public duty doctrine by the District of

Columbia Court of Appeals up through . . . September 25, 2014”). The doctrine does not bar

suit, however, if the plaintiff is able show that a “special relationship” existed between the

District and the plaintiff. Woods v. District of Columbia, 63 A.3d 551, 553 (D.C. 2013) (quoting

Warren v. District of Columbia, 444 A.2d 1, 4 (D.C. 1981)). Put differently, “a person seeking

to hold the District of Columbia liable for negligence must allege and prove that the District

owed a special duty to the injured party, greater than or different from any duty which it owed to

the general public.” Powell v. District of Columbia, 602 A.2d 1123, 1127 (D.C. 1992).

Although the D.C. Court of Appeals has used “somewhat varying formulations,” Woods, 63 A.3d

at 556, to describe the criteria for a special relationship, there are at least two ways that such a

relationship may be formed. In Morgan v. District of Columbia, the D.C. Court of Appeals



                                                  14
explained that a special relationship can arise from “a specific undertaking to protect a particular

individual” combined with “justifiable reliance by the plaintiff.” 468 A.2d 1306, 1314 (D.C.

1983). And, more recently, in Snowder v. District of Columbia, the D.C. Court of Appeals held

that a special relationship could be created through a statutory mandate to undertake specific acts

to protect a particular class of persons, 949 A.2d 590, 604 (D.C. 2008).

       As an initial matter, it is not entirely clear whether the public duty doctrine applies to

WMATA. The defendant in this case is WMATA, not the District of Columbia, and WMATA

has not pointed to, nor is the Court aware of, any decision that has applied the public duty

doctrine to WMATA. And although this Court has twice analyzed the public duty doctrine in

suits where WMATA was a defendant, see Briggs v. WMATA, 293 F. Supp. 2d 8, 11–12 (D.D.C.

2003); Griggs v. WMATA, 66 F. Supp. 2d 23, 29 (D.D.C. 1999), in each of those cases, the Court

analyzed the public duty doctrine only as applied to the District of Columbia, which was a

codefendant in the case, and not as applied to WMATA.

       Because the application of the public duty doctrine is an issue of D.C. substantive law,

the Court must predict how the D.C. Court of Appeals would resolve this issue. See Metz v. BAE

Sys. Tech. Sol. & Serv. Inc., 774 F.3d 18, 21–22 (D.C. Cir. 2014); Saiyed v. Council on Am.-

Islamic Rels. Action Network, 346 F. Supp. 3d 88, 94 (D.D.C. 2018). It may well be that, were

the D.C. Court of Appeals to confront this issue directly, it would hold that the public duty

doctrine generally applies to WMATA, since it is a governmental entity. See Platt v. District of

Columbia, 467 A.2d 149, 151 (D.C. 1983) (applying the doctrine to “governmental agenc[ies]”).

As the WMATA Compact makes clear, WMATA is “a common agency of each signatory

party”—that is, Virginia, Maryland, and the District of Columbia. WMATA Compact § 2, 80




                                                 15
Stat. at 1325; see also Myers v. United States, 15 A.3d 688, 688 (D.C. 2011) (WMATA is “a

government agency”).

       But, even if the doctrine applies to WMATA generally, the public duty doctrine does not

shield WMATA from liability in this case because WMATA owed a special duty to S.M. by

virtue of its role as a common carrier. On this score, the D.C. Court of Appeals’ decision in

O’Neill is once again informative, this time on a question of D.C. law. In that case, the D.C.

Court of Appeals upheld a verdict finding WMATA liable based on a bus driver’s failure to

intervene under circumstances similar to those alleged here. In reaching this conclusion, the

O’Neill court did not confront the public duty doctrine by name. But it held that WMATA is a

“common carrier” and that a “special relationship exists . . . between a common carrier and its

passengers” such that “the carrier undeniably has a duty to protect its passengers from

foreseeable harm arising from criminal conduct of others.” 633 A.2d at 840. The D.C. Circuit

echoed this view in Whiteru v. WMATA, where the court held that “District of Columbia law

recognizes the special relationship between common carriers and passengers” and that “‘[a]

common carrier is under a duty to its passengers to take reasonable action to protect them against

unreasonable risk of physical harm.’” No. 20-7087, 2022 WL 414140, at *3 (D.C. Cir. Feb. 11,

2022) (quoting Restatement (Second) of Torts § 314A(1)(a)–(b)).

       WMATA does not dispute that it is a common carrier, nor does it deny the existence of a

common carrier-passenger “special relationship.” Instead, it argues that the special relationship

WMATA shares with its passengers as a common carrier arises from a separate area of law and,

consequently, does not meet the test set out in Morgan for establishing a “special relationship”

for purposes of the public duty doctrine—that is, the relationship does not involve “(1) a specific




                                                16
undertaking to protect a particular individual, and (2) justifiable reliance by the plaintiff.” Dkt. 15 at

3 (quoting Woods, 63 A.3d at 553–54). This argument, however, fails for three reasons.

        First, contrary to WMATA’s argument, Morgan does not set forth the exclusive test for

the existence of a special relationship in the public duty doctrine context. In Woods, the D.C.

Court of Appeals acknowledged that it has “used somewhat varying formulations” to describe

the criteria for a special relationship and refers to the Morgan test merely as an “example.” 63

A.3d at 553. Similarly, the Snowder court recognized “at least two ways to demonstrate a

special relationship,” 949 A.2d at 604, implying that a plaintiff could show the relationship

through other means.

        Second, although O’Neill does not explicitly address whether the common carrier-

passenger “special relationship” is the kind of relationship needed to overcome the public duty

doctrine, there is good reason to think that it is. The public duty doctrine follows from two

overarching principles: (1) that the D.C. government “owe[s] no general duty to provide public

services . . . to particular citizens as individuals,” Taylor v. District of Columbia, 776 A.2d 1208,

1214 (D.C. 2001) (quotation marks omitted), and (2) that “absent a special relationship between

[D.C.] and an individual, no specific legal duty exists,” Warren, 444 A.2d at 3. Thus, the

ultimate touchstone of the doctrine is whether a judicially recognized or statutory duty

establishes a basis for liability to the plaintiff specifically. On this point, D.C. law is clear:

“WMATA, like any common carrier, owes a duty of reasonable care to its passengers.” O’Neill,

633 A.2d at 837 (quoting McKethean v. WMATA, 588 A.2d 708, 712 (D.C. 1991)); see also

Whiteru, 2022 WL 414140, at *3; Hedgepeth v. Whitman Walker Clinic, 22 A.3d 789, 794 (D.C.

2011); WMATA v. Johnson, 726 A.2d 172, 176 (D.C. 1999); Sebastian v. District of Columbia,

636 A.2d 958, 962 n.6 (D.C. 1994). This duty, moreover, is distinct from a general duty owed to



                                                   17
the public at large, because WMATA owes a duty of care only to passengers. McKethean, 588

A.2d at 712; see also Briggs v. WMATA, 481 F.3d 839, 844–45 (D.C. Cir 2007).

         Finally, WMATA’s preferred approach is in tension with the results in O’Neill and

Whiteru. Although the D.C. Court of Appeals did not explicitly address the public duty doctrine

in O’Neill, in affirming WMATA’s liability the court emphasized WMATA’s “special

relationship” with its passengers—which, as discussed, is the key exception to the public duty

doctrine. Woods, 63 A.3d at 553. The D.C. Circuit, moreover, recently relied on O’Neill’s

characterization of this “special relationship” to conclude that WMATA’s duty to its passengers

is sufficient to overcome D.C.’s contributory negligence rule. Whiteru, 2022 WL 414140, at *3.

The Court’s role when confronted with an issue of state law is to predict the D.C. Court of

Appeals’ most likely disposition of the issue. For these reasons, the better view is that the public

duty doctrine does not bar Plaintiffs’ failure-to-intervene claim.

C.       Negligence

         WMATA further maintains that Plaintiffs fail to state a negligence claim because

Plaintiffs have not plausibly alleged that the assailant’s criminal acts were foreseeable to

WMATA, and, thus, Plaintiffs have not alleged that WMATA had a duty to intervene or that

WMATA’s inaction proximately caused S.M.’s injuries. Dkt. 12-1 at 7–9. This argument also

fails.

         To plead a negligence claim, Plaintiffs must allege “(1) that the defendant owed a duty to

the plaintiff, (2) breach of that duty, and (3) injury to the plaintiff that was proximately caused by

the breach.” Poola v. Howard Univ., 147 A.3d 267, 289 (D.C. 2016). As discussed, WMATA

owes its passengers the duty of reasonable care, including the duty of a common carrier “to




                                                 18
protect its passengers from foreseeable harm arising from criminal conduct of others.” O’Neill,

633 A.2d at 840.

       WMATA does not dispute that it is a common carrier and that it owes its passengers a

duty to protect them from foreseeable harm. Dkt. 12-1 at 8; Dkt. 15 at 4. Rather, it claims that

Plaintiffs have not adequately alleged that the harm to S.M. was foreseeable to the bus driver.

According to WMATA, the complaint contains “no allegation [that the assault] was foreseeable”

and “WMATA is not alleged to have known anything about it before or while it was occurring.”

Dkt. 12-1 at 9. These failures are significant for two reasons, WMATA claims: first, under D.C.

law, if the assailant’s criminal acts were not foreseeable to the bus driver, then the circumstances

did not trigger the bus driver’s (and, consequently, WMATA’s) duty to intervene, id. at 8, and,

second, if the assailant’s attack on S.M. was an unforeseeable intervening criminal act, then it

“br[oke] the chain of causation” with respect to WMATA’s actions, and thus WMATA did not

proximately cause S.M.’s injuries, id. at 9.

       WMATA correctly states the law, but it misreads the complaint. At the motion to

dismiss stage, the Court “must accept the complaint’s allegations as true and draw all reasonable

inferences in favor of the non-moving party.” Gordon v. U.S. Capitol Police, 778 F.3d 158,

163–64 (D.C. Cir. 2015). As relevant here, Plaintiffs allege (1) that S.M. “was sitting toward the

rear of the bus in a seat on the elevated platform,” Dkt. 3-1 at 11 (Compl. ¶ 19); (2) that when

S.M. refused to sell his iPhone to the assailant, “[t]he man and the group of girls became louder

and everyone on the bus could hear the commotion,” id. at 12 (Compl. ¶ 22); (3) that, shortly

thereafter, “the man tried to take off [S.M.’s] glasses,” prompting S.M. to “push[] the man’s

hand away,” id.; (4) that, in response, the assailant “dump[ed] a bag of potato chips on [S.M.’s]

head while the girls laughed and cheered the man on,” id.; (5) that the assailant “again attempted



                                                 19
to take [S.M.’s] glasses,” and, when S.M. again “slapped the man’s hand away, the man punched

him in the side of the head,” id. (Compl. ¶ 23); (6) and, finally, that the man proceeded to

“vicious[ly] attack” S.M., “kicking and punching” him repeatedly before stealing his iPhone, id.

(Compl. ¶¶ 24–25). Importantly, Plaintiffs assert that “all of [the] above events . . . occurred . . .

in the direct view of the operator of the bus, who was acting in her capacity as an agent, servant,

and/or employee of Defendant WMATA.” Id. (Compl. ¶ 27). These allegations are sufficient to

permit a reasonable inference that the bus driver was contemporaneously aware of the entire

altercation.

        But that still leaves open the question whether the criminal acts of the assailant were

foreseeable to the driver, such that the driver would have had a duty to intervene and her failure

to do so would have proximately caused S.M.’s injuries, notwithstanding the assailant’s

intervening acts. To show that criminal conduct is foreseeable, a plaintiff must demonstrate that

the defendant had “an increased awareness of the danger of a particular criminal act.” District of

Columbia v. Doe, 524 A.2d 30, 33 (D.C. 1987). In general, a violent attack is not foreseeable

merely because it is preceded by a verbal altercation. See Harris v. WMATA, 490 F. Supp. 3d

295, 310 (D.D.C. 2020) (citing Ellis v. Safeway Stores, Inc., 410 A.2d 1381, 1382 (D.C. 1979)).

        WMATA compares the facts alleged in this case to those of Milone v. WMATA, 91 F.3d

229 (D.C. Cir. 1996). In Milone, the D.C. Circuit reversed a jury verdict that had held WMATA

liable for a bus driver’s failure to intervene on the behalf of a victim assaulted on a bus. Id. at

232. In holding that the assault was not foreseeable to the driver, and thus did not give rise to a

duty to intervene, the court observed that, before the assault, the evidence showed only that the

assailants were generally rowdy, making loud popping noises and shouting things like “ding,

ding, ding, next stop” and “[h]ey whitey, whitey wants to get on the bus.” Id. at 230. The



                                                  20
victim, moreover, did not inform the bus driver of the incident and only offered her own opinion

testimony to prove that the noise level before the assault was loud enough for the bus driver to

hear. Id. at 232–33.

       In contrast, Plaintiffs argue that this case is similar to O’Neill. In O’Neill, two apparently

drunk men boarded a bus and for ten minutes loudly and repeatedly threatened to kill passengers

on the bus. 633 A.2d at 835–36, 840. Three different passengers asked the driver to eject the

men, but the driver refused. Id. at 836. One of the men then began punching the plaintiff, at

which time the driver finally activated the silent alarm. Id. On these facts, the D.C. Court of

Appeals held that the jury reasonably found that the driver should have foreseen the assault on

the plaintiff and intervened “well before” the assailant beat the plaintiff. Id. at 840.

       The Court is persuaded that Plaintiffs have alleged sufficient facts to permit a reasonable

inference of foreseeability. Although the factual allegations in this case are not as dramatic as

the facts in O’Neill, O’Neill is nevertheless more instructive than Milone. The acts of the

assailant that Plaintiffs allege preceded the attack, even if not as alarming as those in O’Neill,

nevertheless give rise to a greater likelihood of subsequent criminal acts than the assailants’

actions in Milone. In Milone, the evidence showed that the assailants were rowdy in the

moments before the attack, but they did little that might have suggested to the driver that an

assault or battery was imminent. Id. at 231. Here, in contrast, before the assailant punched S.M.

in the head and repeatedly kicked and punched him, he arguably committed a battery under D.C.

law by attempting to take off S.M.’s glasses and dumping the potato chips on his head. See

Evans-Reid v. District of Columbia, 930 A.2d 930, 937 (2007) (“A battery is an intentional act

that causes a harmful or offensive bodily contact.”) (internal quotations and citations omitted).

And, in any event, Plaintiffs have alleged sufficient facts to permit the reasonable inference that



                                                  21
the attack occurred over a not-insubstantial period of time, such that after the initial punch

occurred, the driver was put on notice about the attack and could have taken steps to end the

altercation, thereby preventing further harm to S.M.

         Finally, the Court notes that, under D.C. law, proximate cause is “ordinarily a question of

fact for the jury,” and only in “exceptional” cases does it become a question of law for the Court

to decide. Convit v. Wilson, 980 A.2d 1104, 1126 (D.C. 2009) (quotation marks omitted). For

the reasons stated above, this is not one of those exceptional cases.

         In sum, the Court concludes that Plaintiffs have pleaded sufficient facts to allow a

reasonable inference that the attack on S.M. was foreseeable to WMATA and, thus, that

WMATA had a duty to intervene and proximately caused S.M.’s injuries. Accordingly, the

Court will deny WMATA’s motion to dismiss with respect to Plaintiffs’ failure-to-intervene

claim.

                                          CONCLUSION

         For the foregoing reasons, Defendant’s motion to dismiss, Dkt. 12, is hereby GRANTED

in part and DENIED in part.

         SO ORDERED.



                                                       /s/ Randolph D. Moss
                                                       RANDOLPH D. MOSS
                                                       United States District Judge


Date: March 3, 2022




                                                 22